        Case 2:20-cv-04330-HB Document 32 Filed 04/01/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HOLLY LLOYD                            :       CIVIL ACTION
                                       :
            v.                         :
                                       :
COVANTA PLYMOUTH RENEWABLE             :       NO. 20-4330
ENERGY, LLC                            :

                                    ORDER

           AND NOW, this 1st day of April, 2021, for the reasons

set forth in the foregoing Memorandum, it is hereby ORDERED

that:

           (1) the Motion of defendant Covanta Plymouth Renewable

Energy, LLC to Allow Ex Parte Interviews of Putative Class

Members is GRANTED;

           (2) Before any interview takes place, the defendant

must advise the interviewee that:

           (a) the interviewer represents Covanta Plymouth

           Renewable Energy, LLC, the owner of the waste-to-

           energy processing facility in Conshohocken,

           Pennsylvania;

           (b) there is a lawsuit pending against Covanta in

           which it is alleged Covanta is emitting noxious odors

           from its facility and interfering with the use and

           enjoyment of nearby residents’ properties;
      Case 2:20-cv-04330-HB Document 32 Filed 04/01/21 Page 2 of 2



         (c) the plaintiff Holly Lloyd who has filed the

         lawsuit is seeking to represent all the nearby

         residents in the lawsuit against Covanta;

         (d) the purpose of the interview is to obtain

         information related to the lawsuit;

         (e) the interviewee has the right to refuse to be

         interviewed; and

         (e) the interviewee has the right to have a lawyer

         present.

         (3) Defendant shall maintain a record of the identity

of all interviewers and all putative class members interviewed

or attempted to be interviewed, the addresses of these putative

class members, the location of any interview or attempted

interview, and the date or dates when the interview took place

or was attempted.



                                        BY THE COURT:


                                        /s/ Harvey Bartle III
                                        _____________________________
                                                                    J.




                                  -2-
